                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

ROSAL YN ALYSSA RODRIGUEZ,                               •
aka Michael A. Jones, Alyssa V. Hope,         1
Prisoner ID # 420-162,                                   •       Civil Action No. RDB-17-3827

Plaintiff                                                •
v.                                                       •
NANCY K. KOPP, Slale Treasurer of
  Maryland,
LA WRENCE J. HOGAN, Governor,
JOHN DOE, Execulive Direclor, Norlh
                                                         •
                                                         •
                                                                                              r
                                                                                              ""

                                                                                               ,
                                                                                                    ~c..
                                                                                                          ,       N
                                                                                                                         .~.,
                                                                                                                        .,-
                                                                                                                             _r
  Region,2                                               •                                    I       .
                                                                                                    <5~'
                                                                                                                           .:--,rl'l
                                                                                                                           -<0
                                                                                                                           ,..,
STEVEN T. MOYER, Secrelary,                                                                         ""
                                                                                                    rtl   -
                                                                                                          t   )
                                                                                                                  w    ~o
                                                                                                                       .-c:
DA YENA M. CORCORAN, Commissioner,                       •                                                1"'1
                                                                                                                  C)
                                                                                                                  :-
                                                                                                                       >""
                                                                                                                       :;::-4
MAHBOOB ASHRAF, DocIOI-,J                                                                                              w
FRANK B. BISHOP, Warden,                                 •
JORDAN TICHNELL, Case Manager,
                                                         •
Defendants
                                                       •••
                                       MEMORANDUM OPINION


          The pro se Plaintiff Rosalyn Alyssa Rodriguez is suing Defendants pursuant to 42 U.S.C.

S 1983.     Rodriguez, who identifies as a transgender woman and is incarcerated at North Branch

Correctional     Institution in Cumberland,        Maryland, initiated this action by filing a verified

Complaint that alleges Defendants have provided inadequate evaluation and treatment for gender

dysphoria (GDl and failed to protect her from harm in violation of her rights under the Eighth




I Rodriguez, aka Michael Jones, is also known to this Co un as Latrina Marie Lopez and Sincere Allah. See e.g. Jones

v. Direclor John Doe, Civil Action No. GLR.15.3065 (D. Md. 2016); Jones v. Correclional Officer Cory Dolly, el
01., Civil Action No. CCB-17-334 (D. Md. 2017). This Coun will use feminine pronouns when referring to Rodriguez.
2 Service was not obtained on the John Doe defendant, who is sued in his supervisory capacity and would be entitled
to summary judgment. See infra. pp. 18.19.
) The Clerk shall modify the docket to spell Dr. Ashrafs name as it appears on his affidavit. (ECF 27-3).
, The Depanment of Public Safety and Correctional Services' (DPSCS) Operations Executive Directive OPS.131.00 1
(2016), "Identification, Treatment, and Correctional Management of and Inmate Diagnosed Gender Dysphoria,"
defines gender dysphoria as a "marked incompatibility between an individual's experienced or expressed gender
Amendment.         She also claims that Tichnell has denied her right under Equal Protection Clause of

the Fourteenth       Amendment.       (ECF I, 2).5 Rodriguez asks for preliminary6                    and permanent

injunctive relief to send her to a trans gender specialist outside the prison, to list her on prison

records as a transgender woman, and to provide her with a bra, panties, and "female hygiene"

Items. (ECF I at 8). She also seeks compensatory damages of $200,000 against each Defendant

jointly and severally and punitive damages of $250,000 against each defendant jointly and

severally. (ECF I at 9).

         Defendants Nancy K. Kopp, Treasurer, Governor Lawrence J. Hogan, Department of

Public Safety and Correctional Services (DPSCS) Secretary Stephen T. Moyer, Commissioner of

Correction Dayena M. Corcoran, Warden Frank B. Bishop, Jr, and Division of Corrections (DOC)

Case Manager Jordan Tichnell (collectively, the State Defendants), have filed a Motion to

Dismiss or, in the Alternative, Motion for Summary Judgment. (ECF 25). The Medical Defendant

Mahboob Ashraf, M.D. has filed a Motion to Dismiss or Alternatively for Summary Judgment.

(ECF 27). Rodriguez was notified that she may file Opposition Responses to Defendants'

dispositive motions and include exhibits and declarations. (ECF 26, 29). The Court granted

Rodriguez five extensions oftime to do so, (ECF No. 28, 30, 31, 32, 33 ) but to date an opposition

Response has not been received.




assigned gender causing significant distress or impainnent in important areas of functioning such as school, work,
social, and other similar areas." (ECF 25.3 at 9).
, Rodriguez filed a self-titled "Supplement Complaint" (ECF 3) to add additional Defendants and claims arising under
the Religious Land Use and Institutionalized Persons Act, the First Amendment, and the Maryland Declaration of
Rights. The Supplemental Complaint is more appropriately considered as a new Complaint and will be opened as a
separate action.
6  For preliminary injunctive relief, a litigant must show the likelihood of succeeding on the merits, that she is likely
to suffer irreparable harrn in the absence of preliminary relief, that the balance of equities tips in her favor, and that
an injunction is in the public interest. Winter v. Na/l/ral Res. Del COl/neil, Inc. 555 U.S. 7, 20 (2008). Rodriguez does
not address these standards, and for reasons discussed in this Memorandum Opinion, fails to establish she is likely to
succeed on the merits.


                                                            2
        After considering the parties' submissions, this Court finds a hearing is unnecessary. See

Local Rule 105.6 (D. Md. 2018). For reasons discussed below, Defendants'                         Motions, will be

treated as Motions for Summary Judgment and GRANTED.

                                            BACKGROUND

         Rodriguez7 transferred to the Maryland DOC from Ohio via the Interstate Corrections

Compact (ICC) on November 19,2013, as a male inmate. (Decl. of Warden Frank Bishop, ECF 2

~I I). Prior to transfer, Rodriguez was not enrolled in a certified Transgender Program and has not

provided any documentation of previous evaluation and or enrollment in a certified Transgender

Program. (Bishop Decl., ECF 2 ~I 2). Rodriguez was evaluated and determined not to meet the

diagnostic criteria for DG and thus is not identified by the DOC as a transgender inmate as outlined

in Executive Directive OPS.131.00 I "Identification, Treatment, and Correctional Management of

and Inmate Diagnosed Gender Dysphoria." (Bishop Decl, ECF 2 ~~ 1,13; OPS.131.001, ECF 25-

3 at 8-19). Rodriguez remains assigned to NBCI as a male inmate. Bishop Decl., ECF 2 ~~ II, 13.

        This is Rodriguez's second action raising claims about lack of GO treatment and alleging

safety concerns. In Jones v. Doe, Civil Action No. GLR-15-3065 (D. Md. 2016),8 filed October

8, 2015, the Honorable Judge George L. Russell found Defendants9 did not act with deliberate

indifference to Rodriguez's (alk/a Michael Jones) alleged need for medical treatment for GO

because she had not been diagnosed after evaluation as gender dysphoric. Further, Judge Russell

determined Defendants were not deliberately indifferent to a specific known risk of harm to



7  Defendants' exhibits refer to Plaintiff as Michael Jones.
S A court may take notice of its own records. See Anderson v. Fed. Deposit Ins. Corp., 918 F.2d 1139, 1141 n. I (4th
Cir. 1990); see also Tellobs. Inc. v. Makar Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Philips v. Pill Cty. Mem'l
Hasp., 572 F.3d 176, 180 (4th Cir. 2009) (observing a court may take judicial notice of public records such as court
documents without converting a motion to dismiss to one for summary judgment.)
9 The Defendants in that case were correctional staff, mental health practitioners, medical providers, and correctional
administrators. The correctional Defendants included Monica Wilson, Bryan Hoffman, Lauren Beitzel, Bruce Liller,
Steven T. Moyer, Warden Frank Bishop, and Director John Doe, Maryland Department of Corrections. Defendant
William Beeman, R.N. is a medical provider.

                                                          3
Rodriguez whose claims of sexual assault by other inmates were investigated and ultimately

determined unsubstantiated.         Rodriguez was informed that she did not meet the criteria for

protective custody because she was then housed in a single cell. Based on this evidence, Judge

Russell granted Defendants' Motion for Summary Judgment on May 26, 2016.

         Notably,     Rodriguez      does not allege any changes             since her last evaluation          that

would cause reconsideration            of the determination        that she does not meet GO diagnostic

criteria or to raise new concerns about her housing and safety.

    I.       EVALUAnON ANDTREATMENT

          Rodriguez filed this Complaint on December 27,2017. She asserts her evaluation and lack

of treatment for GO not comport with the standards recognized by the World Professional

Association of Transgender HealthlO which provides for evaluation by an experienced practitioner

and appropriate care. (ECF I at 3-4). She claims "upon information and belief' that the Maryland

Department of Correction (DOC) has a "freeze frame" policy that holds if a person did not receive

treatment prior to incarceration, treatment will not be provided in prison. Warden Bishop denies

the Department of Public Safety and Correctional Services (DPSCS) has a "freeze frame" policy

for transgender inmates. (Bishop Decl. ECF 2 ~12). Rodriguez claims Governor Hogan approved

the "frecze frame policy, which includes a "blanket ban on estrogen and hormone therapy." (ECF

1 at 4)."    Rodriguez alleges Dr. Ashraf refused her multiple requests for GO evaluation and

treatment. (ECF 1 at 4). Rodriguez faults "Defendants"                  for refusing to list her in records as




10 The World Professional Association for Transgender Health (WPATH) website describes the organization as a
50t(c)(3) non-profit, interdisciplinary professional and educational organization devoted to transgender health. See
https://www.wpath.orglaboutlmission-and-vision(visited     on February 7, 2019). The Standards of Care, published by
WPATH, have established the generally accepted protocols for the treatment of gender dysphoria including (I)
hormone therapy; (2) a real-life experience ofiiving as a member of the opposite sex; and (3) sex reassignment surgery.
Jones v. Doe, Civil Action No. GLR-15-3065 (D. Md. 2016), citing De'lonlo v. Johnson, 708 F.3d 520, 522-23 (4th
Cir. 2013) (citations omitted). Treatment, however, follows a diagnosis of gender dysphoria by a qualified medical or
mental health practitioner.

                                                          4
 transgender and denying her a private shower, panties and bra, and hormone and estrogen

treatment. (ECF I at 6). She claims the "freeze frame policy has [her] on the verge of committing

suicide." (ECF I at 6). In Jones v. Doe, Civil Action No. GLR-15-3065, she also alleged having

suicidal ideations which she attributed to her feelings of identifying as female.                     In the instant

Complaint, she does not allege that she has in fact tried to harm herself or is suicidal.

         A mental health assessment and diagnosis of GD is needed for referral for homlOne and

surgical treatments. Declaration of Bruce Liller, ECF 25-5 ~4. Once an individual is diagnosed

with GO, the generally accepted standard of care provides that treatment may include hormone

therapy, living as a member of the opposite sex, and sex reassignment surgery. Liller Decl. ECF

25-5 ~5. The generally accepted standard of care to treat GO with hormone therapy is: I)

persistent, well-documented gender dysphoria; 2) capacity to make a fully informed decision and

consent to treatment; 3) age of majority; and 4) if there are significant medical or mental concerns,

they must be reasonably controlled. Liller Decl. ECF 25.5 ~6.

         On December 8, 2015, Liller, a Licensed Clinical Professional Counselor, conducted a

diagnostic interview of Rodriguez and concluded she did not meet the diagnostic criteria for GO

and is not a transgender inmate as outlined in Executive Directive OPS.131.001 (Declaration of

Bruce Liller, ECF 25-5 ~~ 8,10; see also Jones v. Doe, Civil Action No. GLR-15-3065 (D. Md.

2016), ECF 27-2).      11   Lillerl2 allegedly told Rodriguez at a later and unspecified date that if she

wanted an additional evaluation by a trans gender specialist, she would have to pay for it. Rodriguez



11  During the interview, Liller had to prompt Rodriguez to discuss her belief she is a woman. Liller noted this is
atypical in his experience with gender dysphoria clients in both prison and private settings. Jones v. Doe, GLR-15-
3065, Diagnostic Interview, EeF No. 20-9. She admitted reading about transgender issues but could not differentiate
between what it means to be gay, bi-sexual, homosexual, or transgender. Jones also told Liller she "became" a
transgender \\'oman because she was raised by females and did not have a father figure in her lifc. Liller notes the
latter statement is very atypical for persons with gender dysphoria who generally view their development as nature,
not nurture. Liller noted that the theme of their discussion centered on her desire to be housed alone to be safe from
sexual assault by other inmates. Id.
12 Liller is not a Defendant in this case.


                                                          5
 claims she was informed she would not be treated for GO because she had not received treatment

 "on the street." (ECF I at 4).

         Liller explains the GO diagnosis process as follows:

        Qualified mental health professionals conduct an assessment for diagnosis
        forgender dysphoria in the context of an evaluation of their psychosocial
        adjustment. The evaluation includes assessment of gender identity and gender
        dysphoria, history and development of gender dysphoric feelings, and the impact
        of stigma attached to gender nonconformity on mental health. The evaluation may
        result in no diagnosis, in a formal diagnosis related to gender dysphoria, and/or in
        other diagnoses that describe aspects of the client's health and psychosocial
        adjustment. The role of mental health professionals includes making reasonable
        sure that the gender dysphoria is not secondary to, or better accounted for, by other
        diagnosis.

Liller Decl., ECF 25-5 '13.

        Liller explains that Axis I (clinical condition)        and Axis II (personality   disorders)

co morbidity may raise concerns about the validity of self-reported symptoms of a clinical (Axis I)

condition. Axis II conditions may lead to symptom exaggerations, false report of symptoms, and

contriving symptoms for secondary gain. Liller Decl. ECF 25-5 ~7.

        On December 4, 2015, Dr. Sharon Baucom, Director of Clinical Services for DPSCS stated

that after reviewing Rodriguez's medical and mental health file, she determined that Rodriguez

did not have a history of GO or receiving hormone treatment in Ohio prior to transfer to Maryland.

(ECF 27-4 ~~ 4,6,12;    see Jones v. Doe, GLR-15-3065, Decl. of Sharon Baucom, M.D., ECF 6-5

~~ 4,6,12.)

        Liller states Rodriguez's "clinical picture was dominated by Axis II symptomology which

'clouds' his claims of gender dysphoria." (Liller Decl. ECF 25-5 ~8). Liller described Rodriguez's

actions as "best accounted for by his primary diagnosis of Antisocial Personality Disorder,

Narcissistic Personality Disorder, and Posttraumatic Stress Disorder. (Liller Decl. ECF 25-5 ~8).




                                                 6
              On February 2, 2016, a multi-disciplinary team met to discuss Rodriguez's GO concerns.

     Rodriguez was not diagnosed with GO. (Decl. of Mahboob Ashraf, ECF 27-3 ~5). The team

 added a diagnosis of Narcissistic Personality Disorder to her record. After reviewing Rodriguez's

 severe Axis II co-morbidity, historical factors, history of acting out in multiple ways, and the

 absence of community treatment records (including evidence of a GO diagnosis or treatment for

 GO prior to transfer to NBCI), the team ruled out a diagnosis of GO. (Liller Decl. ECF 25-5 ~9).

 The Regional Gender Dysphoria Committee was scheduled to review Rodriguez's case at its next

 quarterly meeting.IJ This review was to include input from Dr. Chris Kraft, Director of Clinical

 Services, Sex and Gender Clinic at the Johns Hopkins School of Medicine. (Liller Decl. ECF 25-

5 ~I 0). Rodriguez's current diagnosis is Episodic Mood Disorder, Antisocial Personality Disorder,

Narcissistic Personality Disorder, and Posttraumatic Stress Disorder. (Liller Decl. ECF 25-5 ~9).

        II.      SAFETY AND HOUSING

              Rodriguez alleges the "freeze frame" policy endangers her safety. (ECF I at 5). Rodriguez

asserts that she was "forced" to find a cell mate or be placed "in a cell with anyone." (ECF 1 at 5).

Rodriguez chose Brandon Thompson as her ceIlmate. She asserts that two weeks later, Thompson

assaulted and threatened to kill her. Rodriguez went to the shower and refused to return to the cell.

She was placed on suicide watch.                  She alleges next day Warden Bishop instructed Sergeant

Thomas to put her in another cell and she was forced again to choose a cellmate. This time she

chose Derek Jones. Two month later, Derek Jones allegedly infornled Rodriguez that gang

members, who are not named, ordered him to kill Rodriguez. Derek Jones recommended

Rodriguez move to a different cell, which she did. Rodriguez states she was moved to a




IJ    The date afthat meeting or its decision is not in the record.

                                                              7
 contingency cell as retaliation, although she does not allege what prompted the purported

 retaliation or the date of her move. (ECF I at 5).

        The State Defendants dispute Rodriguez's assertions of danger. Case manager Tichnell

 states there have been no documented threats or violence directed toward Rodriguez from past or

 current cell mates. (Tichnell Decl. ECF 25-4 ~ I I). Warden Bishop denies ever ordering Rodriguez

 placement in a single or double cell, and states that housing assignments are determined by the

 Housing Unit Manager based on the needs of the housing unit and its inmate residents. (Bishop

 Decl. ECF 25-2 ~~ 14-15).

        On July 12,2016, Rodriguez was assaulted in a medical holding cell by Tony Gater and

Ricky Horton, whom she claims are two well known gang members of the Bloods.( ECF I at 5;

Tichnell Decl., ECF 25-4 ~II). The inmates stopped fighting when a correctional officer ordered

them to stop. (Notice of Rule Violation, ECF 25-3 at 5, 6, 7). All three inmates were offered

medical treatment and refused. (ECF 25-3 at 5, 6, 7). Gater and Horton, who were not listed as

Rodriguez's verified enemies at the time of the assault, were added to her enemies' list. (Tichnell

Dec!., ECF 25-4 ~II). On April 19,2018, Rodriguez signed an Enemy Retraction Form to verify

that Gater and Horton are not his enemies and they should be deleted from his Enemy Alert Screen.

(Tichnell Dec!., ECF 25-4 ~14). Tichnell states he did not work at NBC! or have prior knowledge

that Gater and Horton would assault Rodriguez. (Tichnell Dec!., ECF 25-4 ~14).

        Bishop states Rodriguez housing has been effectively managed by finding suitable

alternatives to placement on Protective Custody. (Bishop Decl. ECF 25-2 ~18). Rodriguez was

placed in Housing Unit I C-Tier, which has all single cells, for almost ten months before he was

assaulted in the medical room on July 12, 2016 by Gater and Horton, and she remained on C-Tier

for five months afterward. (Bishop Decl. ECF 25-2 ~~!4, 15). Rodriguez was celled in Housing



                                                 8
  Unit I C-Tier on: July 2. 2015- July 7. 2015; September 29. 2015- February 6, 2017: February 18,

  2017- July 7, 2017; and November             7, 20 17 -November          I, 20 18. (Bishop Dec/. ECF 25-2 ~I 5).

  Rodriguez was moved to Housing Unit I 13-Tier after receiving an infraction for possessing,

 misusing, tampering with, damaging or destroying security equipment or property and moved back

 to C-Tier on July 7, 2017 when her disciplinary segregation period ended. (Bishop Decl. ECF 25-

 2 ~16). Rodriguez returned to disciplinary segregation on July 25, 2017, after receiving multiple

 rule infractions.

           Rodriguez claims she is in danger in the medical room when she is around other inmates

who are gang members or Muslim,14 and is in danger generally because inmates can slip out of

their handcuffs and attack. ECF I at 5. Rodriguez alleges that she lives in fear, has become

paranoid, and exits her cell only for showers and sick cal/. ECF I at 6. Rodriguez asserts she

expressed her fears to Tichnell and requested placement on protective custody, but he refused her

request.    ECF I at 5. Tichnell denies that Rodriguez asked him to consider her for protective

custody or complained she was being threatened. Tichnell Dec/. ECF 25-4 ~6.

            Rodriguez is on Disciplinary Segregation until September II, 2019.15 Tichnell Decl.

Eel' 25-4 ~5. In disciplinary segregation, she can meet with staff at least monthly to address

concerns, is separated from general population inmates, is handcuffed and escorted by correctional

staff when outside her cell, showers alone, may enter recreational enclosures only with an assigned

cell partner, and is closely monitored. (Tichnell Dec/. ECF 25-4 ~~ 5, 6, 16). Once Rodriguez

completes her term of disciplinary segregation sentence, corrections staff will closely examine her



14 In her "Supplement Complaint" Rodriguez states she is a Muslim. ECF 3.

"Rodriguez has been on disciplinary segregation since July 25, 2017, for assault or battery on staff(Rule 101), use
intimidation, coercive, or threatening language (Rule 104), refusing or failing to provide urine for analysis or providing
a diluted sample for testing (Rule 115), possessing, misusing, damaging or destroying security equipment or property
(Rule 116), disobeying a direct order (Rule 400), and using disrespectful or vulgar language (Rule 405). She was
moved to Housing Unit IA-Tier to serve her term of disciplinary segregation. (Bishop Decl. ECF 25-2 ~17).

                                                            9
     housing placement. (Tichnell Decl. ECF 25-4 ~ 5). Tichnell notes that Rodriguez has one verified

     enemy within the DPSCS, and that inmate is not housed at NBC!. Rodriguez currently shares a

     cell with inmate Gary Cooper. Tichnell Decl. ECF 25-4 ~8.

            There have been no verified sexual assault claims made by Rodriguez. Tichnell Decl. ECF

 25-4 ~ 10. In 2015, the Internal Investigation Division (IID) investigated a PREA (Prison Rape

 Elimination Act)16 claim Rodriguez made and found it unsubstantiated. (Bishop Decl. ECF 25-2

 ~18; Tichnell Decl. ECF 25-4 ~I 0; see also Jones v. Doe, ECF 27-2; PREA Investigation Rep

 ECF20-12 at 5-8, 17-20). As noted, have been no documented threats or incidents of violence

directed toward Rodriguez from past or current cellmates. Tichnell Decl. ECF 25-4 ~ II.

                                           STANDARD OF REVIEW

            Because     Rodriguez is self-represented, this Court liberally construes his pleadings and

holds them to "less stringent standards than formal pleadings drafted by lawyers." Erickson v.

Pardus, 551 U.S. 89,94 (2007).

           A court "is not to consider matters outside the pleadings or resolve factual disputes when

ruling on a motion to dismiss." Bosiger v.          us. Airways,   510 F.3d 442, 450 (4th Cir. 2007). Ifit

does so, "the motion must be treated as one for summary judgment under Rule 56." Fed. R. Civ.

P. 12(d). Therefore, a motion styled in this manner implicates a court's discretion under Rule 12(d)

of the Federal Rules of Civil Procedure. Kensington Vol. Fire Dept .. Inc. v. Montgomery County,

788 F. Supp. 2d 431,436-37 (D. Md. 2011). A district judge has "complete discretion to determine

whether or not to accept the submission of any material beyond the pleadings that is offered in

conjunction with a Rule 12(b)(6) motion and rely on it, thereby converting the motion, or to reject

it or simply not consider it." Sager v. Hous. Com'n of Anne Arundel Cty., 855 F. Supp. 2d 524,



16   PREA is codified at 42 U.S.c. ~15601 el seq.

                                                       10
 542 (D. Md. 2012) (quoting 5C Wright & Miller, Federal Practice & Procedure             S   1366, at 159

 (3d ed. 2004, 20 II Supp.».

         Defendants have filed Motions to Dismiss or, in the Alternative, for Summary Judgment

 supported with exhibits and declarations. (ECF 25, 27). Because the Court will consider these

 exhibits and declaration, Defendants' Motions will be treated as Motions for Summary Judgment.

         Under Federal Rule of Civil Procedure 56(c), a court must grant summary judgment if the

 record shows "that there is no genuine issue as to any materia! fact and that the moving party is

entitled to judgment as a matter oflaw." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).

A material fact is one that "might affect the outcome of the suit under the governing law."

Libertarian Party a/Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Anderson, 477 U.S.

at 248). The party seeking summary judgment bears the initial burden of demonstrating the absence

of a genuine dispute of material fact, Celotex Corp. v. Catrell, 477 U.S. 317, 323 (1986), and the

court must take all facts and inferences in the light most favorable to the non-moving party. Scali

v. Harris, 550 U.S. 372, 378 (2007). The party opposing summary judgment must, however, "do

more than simply show that there is some metaphysical doubt as to the material facts." Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); see also In re Apex Express

Corp., 190 F.3d 624, 633 (4th Cir. 1999). The non-movant"              'may not rest upon the mere

allegations or denials of[his] pleadings,' but rather must 'set forth specific facts showing that there

is a genuine issue fortrial.' " Bouchat v. Bait. Ravens Football Club, Inc., 346 F.3d 5 14, 522 (4th

Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e) ); see also Adickes v. S. H. Kress

& Co., 398 U.S. 144, 160 (1970). A court should enter summary judgment when a party fails to

make a showing sufficient to establish elements essential to a party's case, and on which the party

will bear the burden of proof at trial. Celotex Corp., 477 U.S. at 322-23.



                                                  II
                                              DISCUSSION

          I.       CLAIMS AGAINST THE STATE DEFENDANTS

      The State Defendants assert they are entitled to summary judgment on several grounds: I) they

 are immune from claims against them in their official capacities; 2) Rodriguez has not exhausted

 her administrative     remedies; 3) they cannot be held liable under the doctrine of respondeat

 superior; 4) their actions do not constitute deliberate indifference to Rodriguez's health and safety;

 and 5) they are entitled to qualified immunity.        17



         A. ELEVENTH AMENDMENT IMMUNITY

      Under the Eleventh Amendment to the United States Constitution, a state, its agencies and

departments are immune from suits in federal court brought by its citizens or the citizens of another

state, unless it consents. Pennhllrsl Slale Sch. & Hasp. v. Halderman, 465 U.S. 89, 100 (1984).

Also barred by the Eleventh Amendment are claims brought against state employees in their

official capacity because a suit against a state officer in his official capacity is tantamount to a suit

against the state itself. Brandon v. Hall, 469 U.S. 464, 471-72 (1985).

    Rodriguez is suing Defendants in their official and individual capacities. (Compl. ECF I at 3).

Regarding the claims against Defendants in their official capacity, the

        the state is the real, substantial party in interest. ... Thus, "[tJhe general rule is that
        relief sought nominally against an officer is in fact against the sovereign if the
        decree would operate against the latter." ... And, as when the State itselfis named
        as the defendant, a suit against state officials that is in fact a suit against a State is
        barred regardless of whether it seeks damages or injunctive relief. ...

    Pennhllrsl Slale Sch. & Hasp., 465 U.S. at 101-02 (citations omitted).                   Therefore, because

Defendants are immune from suit for any claims against them in their official capacity, those

claims will be dismissed.



17 Because summary judgment is appropriate on other grounds noted herein. this Court will not address the State
Defendants qualified immunity defense.

                                                        12
           8. ADMINISTRATIVE           EXHAUSTION

      Defendants      raise the affirmative    defense   that Rodriguez    has failed to exhaust     his

 administrative remedies. Under the Prison Litigation Reform Act ("PLRA"), Pub. L. No. 104-134

 S 803,   110 Stat. 1321 (I 996) (codified as amended at 42 U.S.C. I I97(e)(a»:

      No action shall be brought with respect to prison conditions under section 1983 of this
      title, or any other Federal law, by a prisoner confined in any jail, prison, or other
      correctional facility until such administrative remedies as are available are exhausted.

 42 U.S.C.   S   I997e(a) (2018). Inmates must exhaust administrative remedies before they bring any

 "suits about prison life, whether they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong." Porter v. Nussle, 534 U.S. 516,532

(2002).

          Exhaustion is mandatory and generally may not be excused unless the administrative

procedure is not available. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (holding that an inmate

"must exhaust available remedies, but need not exhaust unavailable ones"). Exhaustion requires

completion of "the administrative review process in accordance with the applicable procedural

rules, including deadlines."    Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006). This requirement is

one of "proper exhaustion of administrative remedies, which 'means using all steps that the agency

holds out, and doing so properly (so that the agency addresses the issues on the merits). '"

Woodford 548 U.S. at 93 (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)

(emphasis in original).    But, the court is "obligated to ensure that any defects in [administrative]

exhaustion were not procured from the action or inaction of prison officials." Aquilar-Avellaveda

v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir.

2006). "[A]n administrative remedy is not considered to have been available if a prisoner, through

no fault of his own, was prevented from availing himself of it." Moore v. Bennelle, 517 F.3d 717,



                                                  13
 725 (4th Cir. 2008). In Ross, the United States Supreme Court identified three circumstances when

 an administrative remedy is unavailable. An administrative          procedure is not available when

 officers are consistently unwilling or unable to provide relief to aggrieved inmates, the procedure

 is so opaque that it is practically incapable of use, or prison administrators actively thwart inmates

 from filing grievances. Ross, 136 S. Ct. at 1859-60.

          To pursue a grievance, a prisoner confined in a Maryland prison may file a grievance with

the Inmate Grievance Office ("I GO") against any DOC official or employee.             C.S.   S   10-206(a).

However, if the prison has a grievance procedure that is approved by the [GO, the prisoner must

first follow the institutional ARP process, before filing a grievance with the [GO. See C.S.           S   [0-

206(b).     There is an established administrative remedy procedure process that applies to all

Maryland prisons.      COMAR 12.02.28.01 et seq. Therefore, when the ARP process provides a

possible remedy, it must be followed and completed before an inmate may file a grievance with

the IGO.

          The ARP process consists of multiple steps. For the first step, a prisoner is required to file

his initial ARP with his facility's "managing official" COMAR 12.02.28.02(0)(1),                  which is

defined by COMAR 12.02.28.02(B)(14)            as "the warden or other individual responsible for

management of the correctional facility" and defined under C.S.      S   1-101(k) "as the administrator,

director, warden, superintendent, sheriff, or other individual responsible for the management of a

correctional facility."   Moreover, the ARP request must be filed within 30 days of the date on

which the incident occurred, or within 30 days of the date the prisoner first gained knowledge of

the incident or injury giving rise to the complaint, whichever is later. COMAR 12.02.28.09(B).




                                                   14
          The second step in the ARP process occurs if the managing official denies a prisoner's

 initial ARP or fails to respond to the ARP within the established time frame. The prisoner has 30

 days to file an appeal to the Commissioner of Corrections. COMAR 12.02.28. 14(B)(5).

          If the Commissioner of Correction denies an appeal, the prisoner has 30 days to file a

 grievance with the IGO.18           COMAR 12.02.28.18; C.S. 9 10-206(a); COMAR 12.07.01.05(B).

 When filing with the IGO, a prisoner is required to include copies of the following: the initial

 request for administrative remedy, the warden's response to that request, a copy of the ARP appeal

 filed with the Commissioner of Correction, and a copy of the Commissioner's response. COMAR

 12.07.01.04(B)(9)(a).       If the grievance is determined to be "wholly lacking in merit on its face,"

the IGO may dismiss it without a hearing." C.S. 9 I0-207(b)( 1); see also COMAR 12.07.0 1.06(B).

An order of dismissal constitutes the final decision of the Secretary of OPSCS for purposes of

judicial review. C.S.9 10-207(b)(2)(ii).            However, if a hearing is deemed necessary by the IGO,

the hearing      is conducted       by an administrative          law judge      with the Maryland           Office of

Administrative      Hearings.     See C.S. 9 10-208; COMAR 12.07.01.07-.08.                    The conduct of such

hearings is governed by statute. See C.S. 9 10-208; COMAR 12.07.01.07(0); see also Md. Code

Ann., State Gov't 9 10-206(a)( I)

         A decision of the administrative law judge denying all relief to the inmate is considered a

final agency determination.        C.S. 9 I0-209(b)(1 )(ii); COMAR 12.07.01.1 0(A)(2). However, if the

AU concludes that the inmate's complaint is wholly or partly meritorious, the decision constitutes

a recommendation to the Secretary ofOPSCS, who must make a final agency determination within

fifteen days after receipt of the proposed decision of the administrative law judge. See COMAR

12.07.01.1 O(B); C.S. 9 I0-209(b )(2)( c).


IS       If the Commissioner fails to respond, the grievant shall file their appeal within 30 days of the date the
response was due. COMAR t2.07.01.05(8)(2).

                                                           15
            The final agency determination is subject to judicial review in Maryland State court, so

 long as the claimant has exhausted hislher remedies.        See C.S.   S   10-210. An inmate need not,

 however, seek judicial review in State court to satisfy the PLRA's administrative exhaustion

 requirement. See, e.g., Pozo, 286 F.3d at 1024 ("[AJ prisoner who uses all administrative options

 that the state offers need not also pursue judicial review in state court.").

            The ARP process does not apply to case management decisions, which are to be directly

grieved to the IGO.        COMAR 12.02.28.04(B)(l);        12.07.01.04(B)(9)(c).   Nor does it apply to

Maryland Parole Commission procedures, decisions to withhold mail, or Prison Rape Elimination

Act related claims. COMAR           12.02.28.04(B)(2),(4),(5).    Those categories of complaints     are

addressed through separate administrative processes. Id.

            Finally, the ARP process does not apply to complaints relating to prisoner disciplinary

procedures and decisions. COMAR 12.02.28.04(B)(3).               If a prisoner is found guilty of a rule

violation, the prisoner is entitled to appeal the hearing officer's guilty decision or sanction to the

warden of the facility where he or she is incarcerated.          COMAR 12.03.01.30(A)(I),(2).     If the

prisoner does not file a written appeal with the warden within fifteen days of receipt of the hearing

officer's    decision, he or she is considered     to have waived the right to appeal. COMAR

12.03.01.30(A)(3).     If the warden affirms the hearing officer's guilty finding or sanction, the

prisoner may then appeal to the IGO. COMAR l2.03.01.30(C); see also COMAR 12.07.01.05

and .08. When filing this appeal with the IGO, the prisoner is required to include a copy of the

initial notice of inmate rule violation, the hearing record, the appeal to the warden, and the

warden's response to the appeal. COMAR 12.07.01.04(B)(9)(b).

        Rodriguez alleges that she filed an ARP complaining that she was not receiving "treatment

on street" and was not receiving it now, which she asserts is "clearly a freeze frame policy."



                                                   16
  (Compl. ECF- I ~ 17). Rodriguez claims she filed a "new administrative remedy, strictly against

  the freeze frame policy" and it was dismissed.                  She claims she sent an "appeal" to the

  Commissioner and never received a response back from the 100. (Compl. ECF lat I ~ 18).

 Rodriguez does not specify the date of the ARP or when she sent the appeal.                19



          Rodriguez filed two grievances with the 100 pertaining to transgender issues on November

 30,2015,     100 No, 20152261 and 100 No. 20152262. Declaration of Samiyah Hassan, 100

 Administrative Officer, ECF 25-6. In both, Rodriguez complained that she wanted to be treated

 with respect, that she needed various personal care/hygiene items, and that she wanted a medical

 diagnosis and treatment for gender identity disorder. Jones v. Doe, Civil Action No. OLR-15-3065,

 ECF 20-13, Declaration of Russell Neverdon, 100 Executive Director ~~ 3(a)-(b). On February

3,2016, the 100 sent Rodriguez a letter requesting that she provide a brief statement of the nature

of her grievances including supporting documentation within thirty days. The 100 indicated that

if Rodriguez failed to respond within this time, the grievance would be administratively dismissed

without further notice. Jones v. Doe, Civil Action No. OLR-15-3065, ECF 20-13, Neverdon Decl.

'i~
  3(a)-(b);    Hassan Decl. ECF 25-6 ~3(a)-(b). Rodriguez did not respond to the 100 letters. On

March 3, 2016, the lOa administratively dismissed 100 No, 20152261 and lOa No. 20152262.

(Hassan Decl. ECF 25-6 ~3(a)-(b».           There is no record that Rodriguez pursued judicial review in

Maryland Circuit Court. (Hassan Decl. ECF 25-6 ~3(a)-(b».

         On December 11, 2015, Rodriguez filed 100 No. 20152363, complaining that Case

Manager Bryan Hoffman ignored her multiple requests for protective custody housing. The 100

administratively dismissed the grievance on March 25, 2016, after Rodriguez failed to respond to



19 On December II, 2015, Rodriguez filed ARP NBCI 2527-15, in which she requested estrogen and hormone
treatment. Jones v. Doe, Civil Action No. GLR-15-3065, ECF 20-10 at 44. After investigation, it was determined that
Rodriguez "was not on treatment before entering the prison system" and she does not have a "diagnosis for treatment
as afnow." Id. As noted, there is no record Rodriguez pursued further exhaustion of this ARP.

                                                        17
 the [GO's February 25, 2016 letter directing him to provide within thirty days copies of all related

case    management       paperwork     and    supporting    documentation     required    by   COMAR

 12.07.0 1.04(B(9)( c) and cautioning that failure to provide this information within this time would

 result in dismissal without further notice. (Hassan Dec!. ECF 25-6 ~3). There is no record that

 Rodriguez pursued judicial review in Maryland Circuit Court. (Hassan Dec!. ECF 25-6 ~3).

         Even when the facts are viewed in the light most favorable to Rodriguez, she did not

properly exhaust claims concerning transgender treatment or safety. When the IGO asked her to

clarify the multiple issues in her grievances and provide supporting documentation, she failed to

do so. Rodriguez does not assert the administrative process was opaque, correctional staff thwarted

her efforts to access the process, or it was otherwise unavailable to her.

         Accordingly, Rodriguez has failed to exhaust her claims and Defendants are entitled to

summary judgment in their favor. Further, even if these claims were administratively exhausted,

Rodriguez claims are unavailing on other grounds.

        C. RESPONDEAT SUPERIOR

        To establish liability under 42 U.S.C.    S   1983, the defendant must be personally involved

in the alleged violation. Vinnedge v. Gibbs, 550 F.2d 926. 928 (4th Cir. 1977); Shaw v. Stroud, 13

F.3d 791, 799 (4th Cir. 1994); see also Rizzo v. Goode, 423 U.S. 362. 370-71 (1976). Under certain

circumstances,   supervisors   and administrators       may be held culpable      under principles   of

supervisory liability. See Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001).               To show

supervisory liability, a plaintiff must allege:

        (I) That the supervisor had actual or constructive knowledge that his subordinate
        was engaged in conduct that posed a 'pervasive and unreasonable risk' of
        constitutional injury to citizens like the plaintiff; (2) that the supervisor's response
        to that knowledge was so inadequate as to show 'deliberate indifference to or tacit
        authorization of the alleged offensive practice,' and (3) that there was an



                                                   18
          'aftirmativc causal link' between the supervisor's inaction and the particular
          constitutional injury suffered by the plaintiff.

 Shaw, 13 F.3d at 799 (4th. Cir. 1994) (citations omitted).

          Rodriguez alleges no facts suggesting that Hogan, Kopp, Moyer or Corcoran were

 personally involved in decisions about his GO evaluation or treatment, housing, or safety. Instead,

 Rodriguez faults them as supervisors             responsible     for the "overall" operation of the state,

 department, or correctional facility.2o (ECF I ~~ 4 5,7,8). Rodriguez also filed a copy of a claim

 form he filed on December 12, 2017 addressed to Kopp, in which he seems to reference this case.

 ECF 1.1.

          A supervisor must have actual or constructive knowledge that his subordinate's behavior

posed a "pervasive and unreasonable risk" of constitutional harm. Shaw. 13 F.3d at 799. Conduct

is "pervasive and unreasonable" if it "widespread," or has at least occurred "on several different

occasions." Randall v. Prince George's Cnty., 302 F.3d 188,206 (4th Cir. 2002). A supervisor's

constructive knowledge of the risk "can be alleged in multiple ways, including the existence of

written reports of conditions at a detention facility, or a supervisor's high level of responsibility

coupled with the violations alleged to have occurred on her or his watch." Jones v. Murphy, 470

F.Supp.2d 537, 546 (D. Md. 2007). It is also true that liability under ~ 1983 "depends on each

defendant's knowledge and actions, not on the knowledge or actions of persons they supervise";

selecting defendants on the assumption that everyone "higher up the bureaucratic chain" from

those who knew of a constitutional violation is a "bad" approach. Burks v. Raemisch, 555 F.3d

592, 593 (7th Cir. 2009).




20 Rodriguez sued Hogan and Kopp in their official capacities only. As earlier discussed, her claims against them in
their official capacities are barred by Eleventh Amendment immunity.

                                                         19
         Viewing the allegations in the light most favorable to Rodriguez, her allegations are

 insufficient to suggest Hogan, Kopp, Moyer or Corcoran had actual or constructive knowledge of

the actions of subordinates in the matters at issue here to impose supervisory liability. Hogan,

 Kopp, Moyer, and Corcoran are entitled to summary judgment in their favor as a matter of law.

This Court shall now proceed to the claims against the remaining Correctional Defendants, Warden

Bishop and Case Manager Tichnell.

        D. EIGHTH AMENDMENT CLAIMS

        The Eighth Amendment "protects inmates from inhumane treatment and conditions while

imprisoned." Williams v. Benjamin, 77 F.3d 756, 761 (1996). "In order to make out a prima facie

case that prison conditions violate the Eighth Amendment, a plaintiff must show both (I) a serious

deprivation of a basic human need; and (2) deliberate indifference to prison conditions on the part

of prison officials." Strickler v. Waters, 989 F.2d 1375, 1379 (4th Cir. 1993) (internal quotation

omitted). The first part of the standard is objective, an inmate must show that "the deprivation of

[a] basic human need was objectively sufficiently serious." Id. (internal quotation omitted). In the

medical context, a basic human need is "one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity for

a doctor's attention." Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008) (quoting Henderson v.

Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)).

       The second part of the standard is subjective, a prisoner must show that "subjectively the

officials acted with a sufficiently culpable state of mind." See Strickler. 989 F.2d at 1379 (internal

quotations omitted). The mental state for "deliberate indifference entails something more than

negligence, .__[but] is satisfied by something less than acts or omissions for the very purpose of

causing harm or with knowledge that harm will result." Farmer v. Brennan. 511 U.S. 825, 835



                                                 20
 (1994). "It requires that a prison official know of and disregard the objectively serious condition,

 medical need, or risk of harm." Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995); see Farmer,

 511 U.S. at 837. A plaintiff therefore must establish the prison official's "actual subjective

knowledge of both the inmate's serious medical condition and the excessive risk posed by [the

official's] action or inaction." Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (citing

Fanner, 511 U.S. at 837-39). The subjective knowledge requirement can be proved "through

direct evidence of a prison official's actual knowledge or circumstantial       evidence tending to

establish such knowledge ...." Scinto v. Stansberry, 841 F.3d FJd 219, 225-26 (4th Cir. 2016).

Deliberate indifference poses "a particularly high bar to recovery." [ko, 535 FJd at 241.

            l.   GENDER DYSPHORIA

        To prevail on a constitutional claim for denial of medical care, an inmate must demonstrate

that a defendant's acts or omissions amounted to deliberate indifference to her serious medical

needs. See Estelle v. Gamble, 429 U.S. 97,106 (1976). There is no distinction between the right

to medical care for physical ill and its psychological and psychiatric counterpart.      Bowring v.

Goodwin, 551 F.2d 44. 47 (4th. Cir. 1977). Mere disagreement with the prescribed treatment or,

even. medical malpractice. does not rise to the level of deliberate indifference to prove a

constitutional claim. See Estelle, 429 U.S. at 103; Wright v. Collins, 766 F.2d 841, 849 (4th Cir.

1985); see also Peterson v. Davis, 551 F.Supp. 137, 146 (D. Md. 1982), affd, 729 F.2d 1453 (4th.

Cir. 1984) (stating a prisoner's disagreement with a prescribed course of treatment does not

establish deliberate indifference and, therefore, does not state a claim).

        Prison officials may rely on the expertise of medical providers. See Shakka v. Smith, 71

F.3d 162, 167 (4th Cir. 1995); see also Miltier v. Beom, 896 F.2d 848, 854-55 (4th Cir. 1990)




                                                  21
 (supervisory prison officials may rely on professional judgments of medical providers but may be

 found deliberately indifferent based on intentional interference in an inmate's medical care.

         Rodriguez allegations that Warden Bishop is deliberately indifferent to her serious medical

 needs and unsafe conditions (Com pI. ECF I ~33) are conclusory, lack factual support, and are

 contradicted by the evidence in the record. The evidence demonstrates                    that Rodriguez was

 evaluated    by Liller,    a mental      health   professional,     and determined       not meet      multiple

criteria,including    prior history and treatment for GO.          Her claim centers on her belief that there

is a freeze frame" policy that holds if a person did not receive treatment "on the street," treatment

will not be provided in prison (ECF I~ 14) Warden Bishop denies there is a "freeze frame" policy

in the DOc.21     (Bishop Decl., ECF 25-2 ~12). Liller's description of the GO evaluation process

makes clear that multiple criteria are used to diagnosis the condition, not only whether treatment

preceded incarceration. Liller's evaluation was reviewed and approved by the multi-disciplinary

team that met to discuss Rodriguez's GO concerns. The diagnosis was also scheduled for review

by the Regional Gender Dysphoria Committee with input from Dr. Chris Kraft, Director of Clinical

Services, Sex and Gender Clinic at the Johns Hopkins School of Medicine.                       Rodriguez may

disagree with the results of the evaluation and diagnosis, but his disagreement does not amount to

a violation of constitutional dimension.

        Warden Bishop and Case Manager Tichnell are not trained as a mental or medical health

care providers and have no authority to influence the decisions of health care providers.                Bishop

Decl. ECF 25-2 ~~6, 7; Tichnell Decl. ECF 24-4 ~~ 17, 18. It is beyond the scope of their duties

and responsibilities to perform or prescribe a course of medical or mental health treatment for an




2]In Jones v. Doe, Judge Russell noted that hormonal therapy may be initiated during incarceration upon diagnosis
with gender dysphoria, citing as an example Arnold v. Wilson, No. I: 13cv900 (LMSrrRJ), 2014 WL 7345755
(E.D.Va. Dec. 23, 2014) (involving transgender woman whose diagnosis and treatment began while incarcerated).

                                                       22
  inmate. Bishop Dec!. ECF 25-2 fj6; Tichnell Dec!. ECF 24-4 fjfjl7, 18. Diagnosis of inmate mental

  health issues are made by licensed mental health professionals. Bishop Dec!. ECF 25-2 fj9. Bishop

  declares that he has "not been involved in, interfered with, or delayed the provision of mental

 health care to inmate Michael Jones [Rodriguez)" Bishop Decl. ECF 25-2 fj8. Tichnell alsodenies

 ever being involved in, interfering with, or delaying medical or mental health care to Rodriguez.

 Tichnell Decl. ECF 24-4 fj19. They are entitled to rely on the professional judgment of mental

 health practitioners. Rodriguez provides no facts to show Bishop or Tichnell, neither of whom is

 a medical or mental health professional, acted with deliberate indifference to deny her evaluation

 or treatment for GO. (ECF 24-4 fjfjl7, 18). Bishop and Tichnell are entitled to summary judgment

 in their favor as to this claim.

             2. FAILURE TO PROTECT

        The right to be free from cruel and unusual punishment includes the right to be protected

from a substantial risk of serious harm at the hands of other inmates. See Farmer, 511 U.S. 825,

833 (1994); Makdessi v. Fields, 789 F.3d 126, 132 (4th Cir. 2015). Accordingly, the "Eighth

Amendment's prohibition on cruel and unusual punishments imposes certain basic duties on prison

officials." Raynor v. Pugh, 817 F.3d 123, 127 (4th Cir. 2016) (quoting Farmer, 511 U.S. at 832).

These duties include maintaining "reasonable measures to guarantee the safety of the inmates." Id.

(quoting Farmer, 511 U.S. at 832). However, "not every injury suffered by a prisoner at the hands

of another translates into constitutional liability for prison officials responsible for the victim's

safety." Farmer, 511 U.S. at 834.

        Defendants refute Rodriguez's claims of danger with verified evidence. None of her claims

of threats or violence from cell mates has been substantiated.   Her PREA claim was investigated

and determined unsubstantiated. There is only one record of an attack on Rodriguez: Gater and



                                                 23
Horton's assault. That incident appears to have been spontaneous since these inmates were not

Rodriguez's verified enemies at the time of the attack. Importantly, Rodriguez does not allege she

notified correctional staff about safety concerns specific to Gater or Horton prior to the incident.

        Tichnell was not employed at NBCI at the time of the assault, and Bishop was not involved

in specific cell placement for Rodriguez, as housing assignments are made by the housing unit

manager. Rodriguez, who has a history of poor institutional adjustment, will remain in disciplinary

segregation where she will be escorted by correctional officers when outside the cell and will

shower alone. On September 11,2019,        her housing status will be reviewed.      Even when her

allegations are viewed in the light most favorable to her, Rodriguez does not establish Bishop or

Tichnell acted with requisite objective and subjective deliberate indifference to her safety, and

they are entitled to summary judgment as a matter of law.

        E. EQUAL PROTECTION

       Rodriguez asserts Tichnell denied her rights under the Equal Protection Clause,but

provides no further facts or explanation in support. (Compl. ECF I ~34). She does not allege any

other Defendant violated her right to equal protection. (Com pI. ECF I).

       The Equal Protection      Clause of the Fourteenth      Amendment      to the United States

Constitution provides that "[nJo State shall ... deny to any person within its jurisdiction the equal

protection of the laws." U.S. Const. amend. XIV ~ I. The Equal Protection Clause is "essentially

a direction that all persons similarly situated should be treated alike." Cleburne v. Cleburne Living

Center, 473 U.S. 432, 439 (1985) (citation omitted). Rodriguez does not assert Tichnell has treated

her differently from other self-reported transgender inmates, or otherwise alleges facts support an

Equal Protection claims. Accordingly, Tichnell will be granted summary judgment as to this claim.




                                                 24
       II.     CLAIMS AGAINST DR. ASHRAF

       Rodriguez alleges he has requested "multiple times" to be evaluated and treated by Dr.

Ashraffor GO, but Ashraf refuses to evaluate her. (ECF 1 at 4). Dr. Ashraf is an internal medical

physician, not a psychiatrist, psychologist, or counselor.   As such, he does not diagnose patients

with GO or recommend a course of treatment for patients diagnosed with GO. Dec. of Mahboob

Ashraf, ECF 27-3 ~3. Ashraf declares "if a patient complains of gender dysphoria or reports

symptoms that are consistent with gender dysphoria, I cannot diagnose this condition .... Instead,

I must refer the patient to a qualified specialist" for diagnosis and treatment. Dec. of Mahboob

Ashraf, ECF 27-3 ~4.

        As discussed above, Rodriguez was evaluated by Liller, a licensed clinical counselor in

2015, who found she does not meet the criteria for a GO diagnosis.      Accordingly, there has been

no course of treatment for Rodriguez for this condition. Dr. Ashraf is not a mental health

practitioner or specialist qualified to treat patients with GO.       Thus, his refusal to agree to

Rodriguez's   requests for evaluation and treatment does not equate deliberate indifference to

Rodriguez's medical or mental health needs. Ashraf has countered Rodriguez's claim to show

there is no genuine dispute as to a material fact and is entitled to summary judgment in his favor.

                                          CONCLUSION

        For these reasons, this Court will by separate Order GRANT Defendants'          Motions for

 Summary Judgment (ECF 25, 27).



 February 12, 2019                                     /2{t,RJ. $-.;t!t;
                                                     RICHARD D. BENNETT
                                                UNITED STATES DISTRICT JUDGE




                                                  25
